*1228ON MOTION FOR REHEARING
PER CURIAM.
We grant appellee’s motion for rehearing, withdraw our original opinion, and issue the following opinion in its stead.
We affirm the trial court’s order denying appellant’s motion for relief from a final default judgment. Appellant failed to show the existence of a meritorious defense and a legal excuse for failure to comply with the rules. See Cunningham v. White, 390 So.2d 467 (Fla. 3d DCA 1980). Further, we find that appellant properly received service of process in person under section 48.031, Florida Statutes (1991).
Affirmed.